Exhibit 10.7
 
REDEMPTION PRICE
 
PROMISSORY NOTE
 
 
 
 



 
 Florida
$100,000
 
October 22, 2010



FOR VALUE RECEIVED, the undersigned, SEBRING SOFTWARE, LLC, a Florida limited
liability company (“Company”), hereby promises to pay to the order of DIE CON
AG, or its successors and assigns (“Holder”), as further provided herein, the
principal amount of One Hundred Thousand Dollars ($100,000) together with
interest on the unpaid principal balance hereunder, in such amounts and at such
times as are specified herein.


Section 1.  Rate of Interest.  The unpaid principal balance of this Note shall
bear simple interest, computed for the period from the date of this Note until
it is paid in full (whether at stated maturity, by acceleration or otherwise) at
a rate equal to 7% per annum on the basis of the actual number of days elapsed
in a 360 day year.


Section 2.  Payment of Interest and Principal.  All principal and accrued
interest shall be due and payable on or before November 1, 2010.


Section 3.  Place of Payment.  All payments hereunder shall be made to Holder at
DieCon AG, Kirchstrasse 42, CH-8807 Freienbach, Switzerland, or at such other
address of which the Holder has notified Company.
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
Section 4.  Allocation of Payments, Prepayments.  All payments received by
Holder from Company hereunder shall be applied first to the payment of accrued
but previously unpaid interest hereunder and then to the reduction of the
principal balance hereof and subject to such application of payments, Company
shall have the option at any time and from time to time to prepay in whole or in
part, and without penalty, the outstanding principal balance of this Note.


Section 5.  Endorsements.  All payments made by Company on account of the
principal balance hereof shall, prior to any transfer hereof, be endorsed by
Holder on this Note.


Section 6.  Acceleration; No Recourse.  If:


6.1.  Company does not pay any principal of or interest on this Note as and when
due and payable within ten (10) business days after the due date; or
 
6.2.  Company (a) makes an assignment for the benefit of, or enters into any
composition or arrangement with, creditors, (b) becomes a debtor in a proceeding
under Title 11 of the United States Code, (c) dissolves, (d) conceals, removes,
or transfers any part of its property in violation of the Redemption and
Security Agreement (as that term is defined in Section 8 below) or with intent
to hinder, delay or defraud its creditors or makes or suffers a transfer of any
of its property which is fraudulent under any bankruptcy, fraudulent conveyance
or similar law, or (f) suffers an impairment to the lien created under the
Redemption and Security Agreement by any material lien, encumbrance or other
defect; then Holder may declare the then outstanding unpaid principal balance of
this Note, together with all interest accrued thereon, to be immediately due and
payable, whereupon the same will become immediately due and payable, without
presentment, demand, protest, or notice of any kind, all of which are hereby
waived.
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Section 7.  Security Agreement.  This Note is secured by a security interest in
certain collateral, which security interest was granted by Company to the
original Holder of this Note pursuant to the terms of a certain Redemption and
Security Agreement dated as of an even date herewith among the original Holder
of this Note and the Company (the “Redemption and Security Agreement”).


Section 8.                  Notices.  Notice shall be deemed to have been
properly given to Company when in writing and delivered personally or deposited
in the United States mail, registered or certified, postage prepaid, and
addressed to Company at 1400 Cattlemen Dr., Suite D, Sarasota, FL 24232.  Any
notice to Holder shall be deemed properly given if in writing and similarly
mailed or delivered and addressed to Holder at the address given in Section 4
above.  Either party may change its address for notices by notice in the manner
set forth above.


Section 9.  Saturdays, Sundays and Holidays.  Where this Note authorizes or
requires the payment of money or the performance of a condition or obligation on
a Saturday or Sunday or a public holiday, or authorizes or requires the payment
of money or the performance of a condition or obligation within or before or
after a period of time computed from a certain day, and such period of time ends
on a Saturday or Sunday or a public holiday, such payment may be made or
condition or obligations performed on the next succeeding business day, and if
the period ends at a specified hour, such payment may be made or condition
performed, at or before the same hour of such next succeeding business day, with
the same force and effect as if made or performed in accordance with the terms
of this Note.
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Section 10.  Governing Law.  The validity, terms, performance and enforcement of
this Note shall be governed and construed by the provisions hereof and in
accordance with the laws of the State of Florida applicable to notes that are
negotiated, executed, delivered and performed solely in the State of Florida.


Section 11.  Partial Invalidity.  If any term or provision of this Note or the
application thereof to any person, firm, corporation or circumstance, shall be
invalid or unenforceable, the remainder of this Note, or the application of such
term or provision to persons, firms, corporations or circumstances other than
those as to which it is held invalid, shall be unaffected thereby and each term
or provision of this Note shall be valid and be enforced to the fullest extent
permitted by law.


Section 12.  Assignment; Binding.  Neither Company nor Holder may assign this
Note without the prior written consent of the other party.  The terms and
conditions of this Note shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Company has caused this Note to be duly executed on this
22nd day of October, 2010 as of the date first written above.



 
COMPANY:
     
SEBRING SOFTWARE, LLC
     
By: /s/ Leif Andersen
 
Name: Leif Andersen
 
Title:  Manager







 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

